Citation Nr: 0025113	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  99-09 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1995, for the award of entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Strommen, Counsel



INTRODUCTION

The veteran served on active duty from August 1936 to August 
1956.  He was a prisoner of war (POW) of the Japanese 
government from May 1942 to September 1945.  He died on 
October [redacted], 1992, and the appellant is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision rendered in July 1998, in 
which the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted entitlement to 
service connection for the cause of the veteran's death, 
effective from September 29, 1995.


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1992.

2.  The appellant's original claim for service connection for 
the cause of the veteran's was received at the RO on 
September 29, 1995.

3.  The RO denied entitlement to service connection for the 
cause of the veteran's death in a January 1996 rating 
decision.  The RO advised the appellant of this decision and 
of her appellate rights by letter dated January 18, 1996.  
She did not appeal. 

4.  On April 17, 1997, the RO received the appellant's 
petition to reopen her claim for service connection for the 
cause of the veteran's death.

5.  By rating decision dated in July 1998, the RO awarded 
service connection for the cause of the veteran's death, 
effective from September 29, 1995.

CONCLUSION OF LAW

There is no entitlement under the law to an effective date 
earlier than September 29, 1995, for the award of service 
connection for the cause of the veteran's death.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(r) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The appellant originally filed a claim of entitlement to 
service connection for the cause of the veteran's death in 
September 1995, which was received at the RO on September 29, 
1995.  A death certificate submitted with the claim shows 
that the veteran died on October [redacted], 1992, as a result of 
carcinoma of the lungs.  

In a January 1996 rating decision, the RO denied entitlement 
to service connection for the cause of the veteran's death.  
The appellant was notified of the RO's decision and of her 
appellate rights by letter dated January 18, 1996.  She did 
not appeal.

The next correspondence from the appellant consisted of a 
written statement which was received at the RO on April 17, 
1997, with, inter alia, an attached copy of an amended death 
certificate dated January 30, 1997, listing congestive heart 
failure as a cause of the veteran's death.

The RO again denied entitlement to service connection for the 
cause of the veteran's death in February 1998, and the 
appellant perfected an appeal to the Board.  In a July 1998 
decision, the RO granted service connection for the cause of 
the veteran's death on the grounds that congestive heart 
failure (a POW presumptive disease) was a contributory cause 
of death.  Payments on the award commenced effective October 
1, 1995, the first day of the month following the month the 
award became effective.  

On appeal, the appellant contends, in essence, that she is 
entitled to an effective date of October [redacted], 1992.  She 
asserts that VA did not inform her that she could claim 
entitlement to benefits at the time of her husband's death, 
despite the fact that VA helped provide for a grave marker, 
and that had VA informed her, she would have applied for 
benefits earlier.  She also states that her husband was too 
proud to ask for assistance from VA during his lifetime, so 
she was not familiar with the benefits she was entitled to 
from VA and that she did not have medical evidence relating 
her husband's death to his experiences as a POW at the time 
of his death. 


II.  Legal analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (1999).  If a claimant files a claim for 
dependency and indemnity compensation (DIC) within one year 
after the veteran's death, then the effective date is the 
first day of the month in which the veteran died; however, if 
no such application is filed or could be construed to have 
been filed within one year after the veteran's death, then 
the effective date will be date of receipt of the claim.  
38 U.S.C.A. § 5110(d)(1) (West 1991); 38 C.F.R. § 3.400(c)(2) 
(1999); see also Yabut v. Brown, 6 Vet. App. 79, 83 (1993) 
(unlike most attempts to reopen a previously denied claim, a 
claim for entitlement to service connection for POW 
presumptive diseases does not require any new and material 
evidence to reopen; the claim must merely be well grounded).  
Actual payment of the award commences on the first day of the 
calendar month following the month in which the award became 
effective.  38 U.S.C.A. § 5111 (West 1991); 38 C.F.R. § 3.31 
(1999).   

Here, review of the claims folder reveals no correspondence 
from the appellant indicating an intent to file a claim for 
DIC benefits until September 29, 1995.  No claim was filed 
within one year of October [redacted], 1992, the date of the 
veteran's death.  Indeed, the appellant does not contend that 
she filed a claim within one year of the veteran's death.  
She acknowledged in her April 1999 substantive appeal that 
she did not file a claim until September 29, 1995.  Further, 
there is no evidence that she filed for Social Security 
Administration benefits that could be construed as a claim 
for death benefits under 38 C.F.R. § 3.153.  

In the alternative, the appellant was notified in January 
1996 that her claim for service connection for the cause of 
the veteran's death had been denied and was advised of her 
appellate rights.  No correspondence was received from her 
within the appeal period.  Therefore, the January 1996 rating 
decision is final.  38 U.S.C.A. § 7105 (West 1991); see also 
38 C.F.R. § 3.156 (1999). 

The relevant regulations for establishing an effective date 
for an award of benefits arising from a claim that has been 
reopened based on new and material evidence provide in 
pertinent part as follows:

(q) New and material evidence:

	(1) Other than service department records:

	(i) Received within appeal period or prior to appellate 
decision. The effective date will be as though the former 
decision had not been rendered. . . .

	(ii) Received after final disallowance. Date of receipt 
of new claim or date entitlement arose, whichever is later. . 
. .

(r) Reopened claims: Date of receipt of claim or date 
entitlement arose, whichever is later. . . .

38 C.F.R. § 3.400(q), (r) (1999).

The statutory authority for this regulation perhaps expresses 
the effective date rule with regard to reopened claims more 
clearly: "[T]he effective date of an award based on . . . a 
claim reopened after final adjudication . . . shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991) (emphasis added).  

Because the appellant filed a reopened claim on April 17, 
1997, that is the earliest date from which service connection 
for the cause of the veteran's death can be granted for a 
claim reopened based on new and material evidence.  
38 U.S.C.A. § 5110(a) (West 1991).  She has already been 
assigned an effective date of September 29, 1995, for service 
connection for the cause of the veteran's death and there is 
no basis for assigning an earlier effective date for claims 
reopened based on new and material evidence.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(q)(r) (1999).

While any lack of information on the appellant's part 
regarding her entitlement is unfortunate, such a matter does 
not provide a basis for favorable action in her appeal.  The 
Board is not unsympathetic to her situation.  However, the 
laws and regulations regarding the effective dates prevent 
the Board from reaching a different result.  The Board has 
carefully and compassionately considered the appellant's 
contentions on appeal; however, these arguments add nothing 
to the factual and legal bases upon which the Board must make 
a determination in this case.  No exceptions to the 
controlling legal criteria have been provided .  Where there 
is no entitlement under the law to the benefit sought, the 
appeal must be terminated.  See Sabonis v. Brown, 6 Vet. App. 
426 (1994).



ORDER

Entitlement to an effective date earlier than September 29, 
1995, for service connection for the cause of the veteran's 
death is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals


 

